DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 08/22/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication No. 2018/0231234, hereafter referred to as Bian ‘234.  Bian ‘234 discloses a headlamp (10, 110) comprising: a strap (20, 120); a bracket (18, 118) coupled to the strap (para. numbers 23 and 32); a light assembly (14 & 12, 114 & 112) including a housing (12, 112) enclosing a light source (24, 124, -126, 130) and a battery (para. 28 and 38) for providing power to the light source; and a magnetic interface (para. numbers 24, 27, 33 and 37) configured to removably couple the light assembly (14 & 12, 114 & 112) to the bracket (para. numbers 24, 33 and 37), the magnetic interface including: a first magnetic element (32 & 33 or 132 & 133) fixed to the bracket (18, 118), and a second magnetic element  (22 & 23 or 122 &123) fixed to the light assembly (figures 6a-6b and figures 15a-15b), wherein the first magnetic element and the second magnetic element are configured to produce a magnetic attractive force to retain the light assembly relative to the bracket (para. numbers 27 and 37).
	Regarding claim 2, the headlamp of claim 1, wherein the first magnetic element is one of a plurality of first magnetic elements, and the second magnetic element is one of a plurality of second magnetic elements (para. numbers 24, 27, 33 and 37).
	Regarding claim 6, the headlamp of claim 1, wherein the light assembly is removed from the bracket by grasping the housing and applying sufficient force to overcome the magnetic attractive force (see para. #’s 24, 27, 33, 37).
Regarding claim 7, the headlamp of claim 1, wherein the bracket (18, 118) includes a base (see base of bracket 18, 118 where magnets 32, 33, 132, 133 are located, figures 6a-6b and 15a-15b) and a cradle (see cradle where magnets 22, 23, 122, 123 are located, figures 6a-6b and 15a-15b) pivotally coupled to the base (para. #’s 31 and 42), the light assembly being removably received in the cradle.
Regarding claim 8, Bian ‘234 discloses a headlamp (10, 110) comprising: a bracket (18, 118) configured to be supported on a user’s head (par. #’s 25 and 34) , the bracket (18, 118) includes a base (see base of bracket 18, 118 where magnets 32, 33, 132, 133 are located, figures 6a-6b and 15a-15b) and a cradle (see cradle structure where magnets 22, 23, 122, 123 are located, figures 6a-6b and 15a-15b) pivotally coupled to the base (para. #’s 31 and 42), a light assembly (14, 114) including a housing (12, 112) enclosing a light source (24, 124-126, 130); and a magnetic attachment interface (para. numbers 24, 27, 33 and 37) configured to removably couple the light assembly (14 & 12, 114 & 112) within the cradle (para. numbers 24, 27, 33 and 37), the magnetic attachment interface including: a first magnetic element (22 & 23 or 122 & 123) fixed to the cradle, and a second magnetic element  (32 & 33 or 132 &133) fixed to the housing (12, 112, figures 6a-6b and figures 15a-15b), wherein the first magnetic element and the second magnetic element are configured to produce a magnetic attractive force to retain the light assembly within the cradle (para. numbers 27 and 37).
Regarding claim 9, the headlamp of claim 1, wherein the first magnetic element is one of a plurality of first magnetic elements, and the second magnetic element is one of a plurality of second magnetic elements (para. numbers 24, 27, 33 and 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bian ‘234.  Bian discloses the claimed invention except for the teaching that the upper wall and the lower wall of the housing or cradle extend from the center wall of the housing or cradle at oblique angles.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the housing or cradle of Bian ‘234 so that an upper wall and an lower wall of the housing extend from a center wall of the housing at oblique angles since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different shaped designs for the interfaces of the housing and bracket or cradle of Bian ‘234 for efficiently providing a complementary snug fit.
Claims 4-5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bian ‘234 as applied in claims 3, 10 and 12.  Bian ‘234 as applied in claims 3, 10 and 12 discloses the claimed invention except for the teaching that the plurality of second magnetic elements includes an upper magnetic element fixed to the upper wall, a center magnetic element fixed to the center wall, and a lower magnetic element fixed to the lower wall and/or wherein the bracket includes a cooperating shape to the housing of the light assembly, wherein the plurality of first magnetic elements includes an upper magnetic element, a center magnetic element, and a lower magnetic element, and wherein when the light assembly is coupled to the bracket, each of the plurality of first magnetic elements is positioned adjacent the corresponding one of the plurality of second magnetic elements.
Bian ‘234 discloses at paragraph numbers 24 and 27 that the light assembly housing and the bracket or cradle includes a pair of magnets and the size, number and/or location of the pair of magnets may very as necessary or desired.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the light assembly housing and bracket or cradle of Bian ‘234 so that they each include an upper magnet, a center magnet and a lower magnet since such a modification would have merely been an obvious engineering design choice yielding the predictable results of efficiently holding the light assembly housing and bracket  or cradle of Bian ‘234 together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875